    CASE 0:17-md-02795-MJD-KMM Document 518 Filed 01/22/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


IN RE: CENTURYLINK SALES
PRACTICES AND SECURITIES
LITIGATION,
                                                MDL No. 17-2795 (MJD/KMM)


This Document Relates to:
Civil File No. 18-296 (MJD/KMM)



             PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION,
             APPOINTMENT OF CLASS REPRESENTATIVES AND
                   APPOINTMENT OF CLASS COUNSEL

       Court-appointed Lead Plaintiff, the State of Oregon by and through the Oregon State

Treasurer and the Oregon Public Employee Retirement Board, on behalf of the Oregon

Public Employee Retirement Fund (“Oregon”), and named plaintiff Fernando Alberto

Vildosola, as trustee for the AUFV Trust U/A/D 02/19/2009 (“Vildosola,” and collectively

with Lead Plaintiff, “Plaintiffs”), by their counsel, hereby move this Court for an entry of

an Order in the above-captioned action:

       (1) certifying pursuant to Rule 23 of the Federal Rules of Civil Procedure of all

            persons or entities that purchased or otherwise acquired publicly traded

            CenturyLink, Inc. (“CenturyLink”) common stock or 7.60% Senior Notes due

            September 15, 2039 during the period between March 1, 2013 to July 12, 2017,

            inclusive, and who were damaged thereby;

       (2) appointing Oregon and Vildosola as Class Representatives;
    CASE 0:17-md-02795-MJD-KMM Document 518 Filed 01/22/20 Page 2 of 3




       (3) appointing Bernstein Litowitz Berger & Grossmann LLP and Stoll Berne

            Lokting & Shlachter P.C. as Class Counsel.

       This Motion is based on this Notice of Motion, the accompanying Memorandum of

Law in Support of Plaintiffs’ Motion for Class Certification and Appointment of Class

Representatives and Class Counsel, the Declaration of Michael D. Blatchley with

supporting exhibits A to E, including the Expert Report of Michael L. Hartzmark, Ph.D.,

the papers and pleadings filed in this action, and such further argument and matters as may

be offered at the time of hearing on this Motion.


 Dated: January 21, 2020              Respectfully submitted,

                                      /s/ Michael D. Blatchley
                                      John C. Browne, NYS Bar No. 3922747
                                      Michael D. Blatchley, NYS Bar No. 4747424
                                      Michael M. Mathai, NYS Bar No. 5166319
                                      Julia Tebor, NYS Bar No. 5119284
                                      BERNSTEIN LITOWITZ BERGER &
                                      GROSSMANN LLP
                                      1251 Avenue of the Americas
                                      New York, New York 10020
                                      Telephone: (212) 554-1400
                                      Facsimile: (212) 554-1444
                                      johnb@blbglaw.com
                                      michaelb@blbglaw.com
                                      michael.mathai@blbglaw.com
                                      Julia.tebor@blbglaw.com

                                      Keith S. Dubanevich, OSB No. 975200
                                      Timothy S. DeJong, OSB No. 940662
                                      Keil M. Mueller, OSB No. 085535
                                      STOLL STOLL BERNE LOKTING &
                                      SHLACHTER P.C.
                                      209 SW Oak Street, Suite 500
                                      Portland, OR 97204
                                      Telephone: (503) 227-1600


                                             2
CASE 0:17-md-02795-MJD-KMM Document 518 Filed 01/22/20 Page 3 of 3




                           Facsimile: (503) 227-6840
                           kdubanevich@stollberne.com
                           tdejong@stollberne.com
                           kmueller@stollberne.com

                           Special Assistant Attorneys General and Counsel
                           for Lead Plaintiff the State of Oregon by and
                           through the Oregon State Treasurer and the
                           Oregon Public Employee Retirement Board, on
                           behalf of the Oregon Public Employee Retirement
                           Fund and Plaintiff Fernando Alberto Vildosola,
                           as trustee for the AUFV Trust U/A/D 02/19/2009,
                           and Lead Counsel for the Class

                           Richard A. Lockridge, MN No. 64117
                           Gregg M. Fishbein, MN No. 202009
                           Kate M. Baxter-Kauf, MN No. 392037
                           LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                           100 Washington Avenue S, Suite 2200
                           Minneapolis, MN 55401
                           Telephone: (612) 596-4044
                           Facsimile: (612) 339-0981
                           ralockridge@locklaw.com
                           gmfishbein@locklaw.com
                           kmbaxter-kauf@locklaw.com

                           Liaison Counsel for Plaintiffs




                                 3
